Name: Commission Regulation (EEC) No 3089/92 of 27 October 1992 re- establishing the levying of customs duties on products of categories No 19, 27 and 72 (order Nos 40.0190, 40.0270 and 40.0720), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 311 /10 Official Journal of the European Communities 28 . 10 . 92 COMMISSION REGULATION (EEC) No 3089/92 of 27 October 1992 re-establishing the levying of customs duties on products of categories No 19, 27 and 72 (order Nos 40.0190, 40.0270 and 40.0720), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply whereas, in respect of products of categories No 19, 27 and 72 (order Nos 40.0190, 40.0270 and 40.0720), origin ­ ating in India, the relevant ceiling amounts to 1 746 000, 260 000 and 1 89 000 pieces, respectively ; Whereas on 6 May 1992 imports of the products in ques ­ tion into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 31 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category (unit) CN code Description 40.0190 19 6213 20 00 Handkerchiefs other than knitted or crocheted (1 000 pieces) 6213 90 00 40.0270 27 6104 51 00 Women's or girls' skirts, including divided skirts (1 000 pieces) 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0720 72 6112 31 10 Swimwear, of wool, of cotton or of man-made (1 000 pieces) 61 12 31 90 fibres 6112 39 10 6112 39 90 611241 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 (') OJ No L 370, 31 . 12. 1990, p. 39. (*) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 28 . 10. 92 Official Journal of the European Communities No L 311 /11 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Christiane SCRIVENER Member of the Commission